Petition by defendant (Commission) for temporary stay allowed 27 May 1992, nunc pro tunc 2 April 1992. Petition by defendant (Commission) for writ of supersedeas allowed 24 June 1992. Petition by defendant (Commission) for discretionary review pursuant to G.S. 7A-31 and Appellate Rule 16(b) as to additional issues allowed 24 June 1992 as to issue as to whether Personnel Commission is necessary party, otherwise denied.
Petition by defendant (DHR) for writ of supersedeas allowed 24 June 1992. Petition by defendant (DHR) for discretionary review pursuant to G.S. 7A-31 and Appellate Rule 16(b) as to additional issues denied 24 June 1992.